DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to previously examined Claims 1-2, 7, and 10-11, 13-16 and to previously withdrawn Claims 3-5, 8-9, and 18-19, cancellation of Claim 17, and addition of Claim 21 is acknowledged.
The amendment overcomes the Claim Interpretation under 35 USC § 112(f) and the Claim Rejection under 35 USC § 112(b).

Applicant’s arguments with respect to the art rejection of claims 1 and 13 under 35 USC § 102 have been considered and are persuasive.


Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between Inventions Ia, Ib, Ic, and between Inventions I and II as set forth in the Office action mailed on 3/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/31/2020 is withdrawn.  Claims 3-5 and 8-9, directed to Inventions Ia and Ib as well as Claims 18-20, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously used Yamamoto (US 2005/0162650 A1) discloses all the claim limitations except for the reference light source, the analyzer, and the calibrator being coaxial along a central axis, and the light transmitted from the reference light source being incident on the calibrator at different incidence angles with respect to the central axis, wherein facing surfaces of the reference light source and the calibrator are parallel to each other.
Newly found Kueny (US 2018/0136118 A1) discloses an optical calibration device for in-chamber calibration of optical signals associated with a plasma processing chamber discloses all the claim limitations except the light transmitted from the reference light source being incident on the calibrator at different incidence angles with respect to the central axis and wherein the calibrator calibrates a light intensity of the light incident thereon in accordance with the different incidence angle.

Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical emission spectroscopy system comprising a calibrator to calibrate light emitted from the reference light source, the reference light source, the analyzer, and the calibrator being coaxial along a central axis, and the light transmitted from the reference light source being incident on the calibrator at different incidence angles with respect to the central axis, wherein facing surfaces of the reference light source and the calibrator are parallel to each other, and wherein the calibrator calibrates a light intensity of the light incident thereon in accordance with the different incidence angle in combination with the rest of the limitations of the above claims. It is noted that the preamble of the claim, an optical emission spectroscopy system, carries patentable weight.
Regarding Independent Claims 13 and 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of calibrating an optical emission spectroscopy system comprising: emitting light from a reference light source toward a calibrator, facing surfaces of the reference light source and the calibrator being parallel to each other; calibrating the light emitted from the reference light source by the calibrator, the light emitted from the reference light source being incident on the calibrator at different incidence angles with respect to a central axis between the calibrator and the reference light source; and analyzing the calibrated light, wherein calibrating light emitted from the reference light source includes obtaining calibration factors in accordance with the different incidence angles in combination with the rest of the limitations of the above claims. It is noted that the preamble of the claim 13, a method of calibrating an optical emission spectroscopy system, carries patentable weight.

Claims 2-12, 14-16, and 19-21 are allowable at least based upon their dependence on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877